COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00223-CR


Ramon Marroquin                        §       From County Criminal Court No. 2

                                       §       of Tarrant County (1305476)

v.                                     §       June 12, 2014

                                       §       Opinion by Justice Gabriel

The State of Texas                     §       (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.         We reverse the trial court’s

judgment and render a judgment of acquittal.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Lee Gabriel_______________
                                      Justice Lee Gabriel